DETAILED ACTION
	This is a Final Action on the merits.  The U.S. Patent and Trademark Office has received claims 1-18 in application number 16/023,195.  Claims 1-18 are pending and have been examined on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
	The amendments to independent claims 1 and 13 are not found to overcome the disclosure of RONCA as claims 1-18 stand rejected under 35 U.S.C. 103 as obvious over SOLIS in view of FORZLEY and further in view of RONCA.  
	Applicant argues that the amendment at independent claim 1 overcomes RONCA because the amendment narrows the claim such that the step of suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal, must in-fact occur on the recited transaction terminal, as opposed to the server of RONCA.  Examiner finds this argument persuasive and the ZHANG reference has been introduced to this end.

Claim Rejections 35 U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which 

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication US 2015/0178693 A1 (hereinafter “SOLIS”) in view of U.S. Pre-Grant Publication US 2017/0116608 A1 (“FORZLEY”), in further view of US 20150186892 A1 (“ZHANG”).  The claim language of the instant application is quoted in italics with the disclosure of the prior art emphasized in bold.  (All quotations of prior art are cited to with the applicable paragraph number in brackets and the quoted prior art language in parentheses; claim limitations are numbered by decimal.)

	Regarding independent claim 1, SOLIS discloses:
	A method, comprising: providing executable instructions to a hardware processor on a transaction terminal from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:
1.01		identifying, a pay now option selected by an operator of the transaction terminal from transaction screens and rendered by a user-facing interface on a transaction display of the transaction terminal during a payment transaction being processed on the transaction terminal;
SOLIS at [0019] ("The user application may be configured to allow the consumer to select and fund one or more financial instruments within the financial services ecosystem. The one or more financial instruments may include Electronic Currency.");
SOLIS at [0078] (“In block 515, a processor dashboard displays electronic fund sources and balances. In block 520, the consumer selects an electronic fund source from multiple funding sources. The processor transfers funds to the electronic account selected by the consumer, in block 525.”);
1.02		rendering, on the transaction display , payment options comprising a cryptocurrency payment option in a payment transaction screen using the user-facing interface;
SOLIS at [0048] (“As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225.”)
SOLIS at [0076] (“For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange.”);
SOLIS at [0099] (“The screen capture of FIG. 9 illustrates an embodiment of an exemplary user interface that may be used to initiate transfers between users of the electronic financial service. . . . In a first pull-down menu 910a, the account from which to transfer funds is selected. Similarly, in a second pull-down menu 910b, the account to which the funds are transferred is selected. The amount is 
1.1	receiving, from the user-facing interface, a cryptocurrency payment selection selected by the operator for the cryptocurrency payment option from the payment transaction screen;
SOLIS at [0019] (disclosing selecting on a user application);
SOLIS at [0048] (disclosing the transaction as conducted at a merchant point-of-sale terminal);
SOLIS at [0076] (disclosing the use of virtual and fiat currency via Bitcoin Exchange);
SOLIS at [0078] (disclosing the processor, dashboard display, and selection of funding source);
SOLIS at [0127] (“The user opens his mobile wallet or another container of information. The user selects the card brand that he or she wants to use for payment, e.g., a Visa, MasterCard or American Express.”).
1.2	presenting a wallet identifier for a wallet on the payment screen of the transaction terminal responsive to the cryptocurrency payment selection, wherein presenting further includes, rendering, using by the user-facing interface, a wallet image representing the wallet identifier within the payment screen during the payment portion of the payment transaction on the transaction terminal;

SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
SOLIS at [0081] (“[T]he mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”);
SOLIS at [0129] (“FIG. 8 shows an exemplary graphical user interface (referred to herein as the "GUI 800") for an application, e.g., a mobile device application. The GUI 800 generally includes a user name field 805 and a last login field 810. In the exemplary embodiment shown in FIG. 8, the GUI 800 includes a graphical representation of selectable icons for the following set of features: My EFS (Electronic Financial System) Cash 815; EFS Cash 820; Account Summary 825; Transfer Activity 830; Scheduled Transfers 835.”).
1.3	 checking a cryptographic network to identify or to verify the presence of the wallet identifier and obtaining a pending transaction identifier for a transfer from a customer wallet to the wallet, wherein checking further includes processing an Application Programming Interface (API) for communicating with the cryptographic network and providing the wallet identifier to identify or to verify the presence of the wallet identifier
SOLIS at [0048] (“As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225. The token 230 may be an electronic financial service code 235. . . . The financial service code 235 and the fixed card account 240 are linked to an electronic 
SOLIS at [0076] (“For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange. The financial services entity verifies all information using existing services. When a trader establishes an account, the financial services entity verifies that the account is registered and the PIN matches.”);
SOLIS at [0100] (“The transfer is understood to take place by conventional ACH modalities, and accordingly, destination account number is specified in a first input field 1012a.”).
1.4	 confirming a payment based on the pending transaction identifier
SOLIS at [0080] (“[W]here the consumer orders a product from a payment gateway-enabled merchant, the consumer enters the digital card number into the gateway, in block 540. The gateway will allow and make the connection if the consumer is authorized to access the gateway. In one scenario, the bank authorizes the purchase, in block 545. Alternatively, the purchase may be declined. In the case where the purchase is authorized, the processor completes the transaction.”).
1.5	 providing the pending transaction identifier on a receipt from the transaction terminal to conclude the transaction
SOLIS at [0080] (“[W]here the consumer orders a product from a payment gateway-enabled merchant, the consumer enters the digital card number into the gateway. . . . . In the case where the purchase is authorized, the processor completes the transaction.”)
1.6	receiving a command from an enterprise server indicating that any subsequently requested cryptocurrency payment selections for subsequent transactions are to be suspended based on the enterprise server determining a risk associated with the subsequently requested cryptocurrency payment selections and suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal;
SOLIS at [0076] (disclosing the selection of a virtual currency, such as on a BitCoin exchange, at 1.1 above).
1.7	and processing an existing workflow associated with payment processing for any given transaction at the transaction terminal based on the cryptocurrency payment selection not being selected within the payment option screen of the user-facing interface for the corresponding given transaction.
SOLIS at [0047] ("Referring to the flow diagram of FIG. 2, an overview of one embodiment of a financial services ecosystem 200 will be considered. In general, the ecosystem 200 contemplates the crediting of a merchant, by way of a merchant bank 220, for goods sold or services rendered to an end-user/customer. Based upon a conventional payment modality, the merchant bank 220 may be credited via an ACH network 215, based upon a transaction originating from an electronic financial service settlement bank 205. The request to originate such a credit transaction via the ACH network 215 may be generated by a financial institution or credit card processing entity 210.")
SOLIS at [0048] ("As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225. The token 230 may be an electronic financial service code 235, also referred to herein as a HyperBIN, and may be embodied as a near field communications data stream, a barcode, or a card number sequence that is processed in accordance with card-not-present (CNP) procedures. In this embodiment, the token 230 is understood to be processed as a real-time instant virtual, tokenized and disposable card for peer to peer transaction. Alternatively, a fixed card account 240 may be presented to the merchant POS terminal 225. The financial service code 235 and the fixed card account 240 are linked to an electronic financial services payment account 245, which may be queried by the financial institution 
	SOLIS does not disclose a wallet identifier for a wallet (1.2), checking a cryptographic network with the wallet identifier (1.3), providing the pending transaction identifier on a receipt (1.5), or receiving a command from an enterprise server indicating that any subsequently requested cryptocurrency payment selections for subsequent transactions are to be suspended based on the enterprise server determining a risk associated with the subsequently requested cryptocurrency payment selections and suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal (1.6).
	FORZLEY discloses the following not disclosed by SOLIS:
1.2	presenting a wallet identifier for a wallet on the payment screen of the transaction terminal responsive to the cryptocurrency payment selection, wherein presenting further includes, rendering, using by the user-facing interface, a wallet image representing the wallet identifier within the payment screen during the payment portion of the payment transaction on the transaction terminal;
FORZLEY at [0029] ("[A] customer 202 is then prompted to enter additional identification, business, and banking information to enable the payment processor and banking institutions to access their financial accounts to withdraw or deposit money. This information may include . . . [their] crypto-currency wallet address, credit or debit card information . . . and other information as required to 
1.3	 checking a cryptographic network to identify or to verify the presence of the wallet identifier and obtaining a pending transaction identifier for a transfer from a customer wallet to the wallet, wherein checking further includes processing an Application Programming Interface (API) for communicating with the cryptographic network and providing the wallet identifier to identify or to verify the presence of the wallet identifier
FORZLEY at [0028] (“The payment processor may provide APIs (application program interface) to enable these third parties to securely interface with the payment processor.”);
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”);
1.5	and providing the pending transaction identifier on a receipt from the transaction terminal to conclude the transaction;
FORZLEY at [0053] (“An invoice summary form 634 is then displayed to allow the sender or payee to review and confirm the information. . . . The payee who created the invoice is also sent an email 641 as a receipt for the transaction.”).
1.6	receiving a command from an enterprise server indicating that any subsequently requested cryptocurrency payment selections for subsequent transactions are to be suspended based on the enterprise server determining a risk associated with the subsequently requested cryptocurrency payment selections and suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal.
for larger transfers a level 3 501 verification may be required, for example greater than $10,000, credit references, bank statements, and even onsite visits by the payment processor or their agents may be required. The transfer of larger amounts or other special circumstances may be required even more stringent checks.
FORZLEY at [0034] (“FIG. 5 shows details of an example of level 3 verification 501 according to one embodiment of the invention. The applicant (payer or payee) may be required to provide further information 502 such as credit references and bank statements. Onsite visits may also be required for large transactions or transactions to of from some countries. If the verification of this information is successful 503 then level 3 verification 504 is complete. Otherwise further authorization 505 may be required from the applicant which may lead to the applicant being declined 506.”).
	SOLIS discloses elements of independent claim 1 that form the transaction terminal.  SOLIS does not explicitly disclose the wallet identifier that is present on a cryptographic network, the receipt sent at the conclusion of the transaction, and the suspension of any subsequently requested transactions based on receiving a command from an enterprise server.  Even so, SOLIS does disclose the use of existing wallet applications as payment service processers available to the user via a terminal interface (1.2). SOLIS at [0012-0016].  This includes the generation of a QR code which serves as a transaction identifier for a token in an electronic exchange.  SOLIS further discloses steps on a “merchant point of sale” terminal involving a token which acts as a transaction identifier associated with a particular electronic financial services account.  SOLIS at [0048].  SOLIS even discloses using a cryptographic network to process the transaction by using “traditional ACH modalities,” and discloses how data is compartmentalized in that method.  Finally, SOLIS discloses an embodiment of its invention involving a cryptocurrency by utilizing a BitCoin exchange.  It is hecking the progress of any peer-to-peer transaction on the BitCoin blockchain involves querying or checking, the network to see if a transaction has been approved by enough nodes in the network to be added to the BitCoin blockchain.  It is a property of the BitCoin blockchain itself relied but not explicitly disclosed by SOLIS.
	FORZLEY discloses what SOLIS does not explicitly state with respect to a wallet identifier for a wallet, as part of a transaction involving a payment processor and API—that when making a peer-to-peer transaction involving cryptocurrency, a crypto-currency wallet address is provided.  FORZLEY at [0029].  In the BitCoin embodiment, this address is a public key that is identifiable to anyone who wishes to access the cryptographic network underlying the BitCoin blockchain.  FORZLEY then fully discloses the present invention’s claim to checking a cryptographic network with a wallet identifier by stating “[the transaction] may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”  FORZLEY at [0044].  FORZLEY discloses that the “payment processor,” which in this embodiment is the BitCoin exchange interface, is an API.  Where the wallet identifier is displayed as an image on the interface, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to embody this wallet image as a QR code, as disclosed by SOLIS.
	FORZLEY further discloses that as the amount of a transaction increases, the degree of scrutiny and verification required to approve the transaction increases, and if the verification standard is not met corresponding to the amount of funds transferred, then any transactions of the applicant are declined.  This includes future transactions, because any transactions requiring the 
	The combination of SOLIS in view of FORZLEY does not explicitly disclose: receiving a command from an enterprise server indicating that any subsequently requested cryptocurrency payment selections for subsequent transactions are to be suspended based on the enterprise server determining a risk associated with the subsequently requested cryptocurrency payment selections and suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal.
	However, ZHANG discloses the remaining limitation:
1.6	receiving a command from an enterprise server indicating that any subsequently requested cryptocurrency payment selections for subsequent transactions are to be suspended based on the enterprise server determining a risk associated with the subsequently requested cryptocurrency payment selections and suspending the cryptocurrency payment selection for the subsequent transactions on the transaction terminal.
[0125] In some embodiments, the payment server sends (806) a payment processing suspension notification to the first device. As such, the payment server notifies the user that the payment request has a security risk and that the user needs to provide verification information, by means of voice communication with the voice processing system, in order for the payment server to process the payment request.
[0155] In accordance with a determination that the security level for the transaction meets (1006) a predetermined criterion, the server system: instructs (1008) the first device to suspend the transaction and to display a first interface on the first device indicating suspension of the transaction and sends (1010) a confirmation request to a second device associated with the account to request voice verification for the transaction. In some embodiments, the 
ZHANG at 125, 155 (disclosing the “first device” as POS device that is the recited transaction terminal; the first device receives an instruction to “suspend the transaction and to display a first interface on the first device indicating suspension of the transaction.”).
	ZHANG explicitly discloses the step of the enterprise server sending an instruction or command to the POS device or transaction terminal, to suspend transactions based on a risk determination made by the server.  In the system of ZHANG, use of the payment instrument is suspended pending a verification; i.e. a decrease in risk level.  In the interim, all subsequent transactions are suspended by the terminal until and only if the verification step is performed.  A person having ordinary skill in the art before the effective filing date of the claimed invention would read the following and understand that all transactions with the “credit card” are subsequently suspended: 
In one example, if a thief is attempting to use a credit card at a merchant's POS device, the transaction must be verified by a voice input associated with details of the transaction (e.g., transaction location or transaction amount) received from another device associated with the true credit card holder (e.g., the true credit card account holder's mobile phone). As such, because the credit card is being used by the thief in this example, the true credit card holder cannot provide the details of the transaction to verify the transaction (e.g., because the true credit card holder did not initiate the transaction and the true credit card holder is not present at the location where the transaction was initiated) and the transaction will not be processed.
ZHANG at 156 (disclosing any attempted transactions with a credit card suspended at a terminal pending a verification).
FORZLEY, to retain their respective properties and functions when performed in combination.  See MPEP § 2143 Part II.A Ex.5 (discussing Sundance, Inc. v. DeMonte Fabricating Ltd., 89 USPQ2d 1535 (Fed. Cir. 2008)).  Moreover, the combination of SOLIS in view of FORZLEY may be modified by a person having ordinary skill in the before the effective filing date of the claimed invention to incorporate the server of ZHANG implementing the suspend transaction command to the terminal of ZHANG, such that the suspension step can be performed in combination with that of SOLIS and FORZLEY the same as performed in ZHANG alone, to a predictable result.
	By the rationale outlined above, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the payment terminal and API of SOLIS with the cryptocurrency payment processor of FORZLEY and further in view of the sever and terminal of ZHANG.  Therefore independent claim 1 is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.  Discussion proceeds to the dependent claims.

	Regarding claim 2, FORZLEY discloses in full:
2.1	 receiving the pending transaction identifier during a refund transaction at the transaction terminal, checking the cryptographic network with the pending transaction identifier and obtain a confirmed transfer indicator, and initiate a transfer from the wallet to the customer wallet over the cryptographic network.
FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or through an Internet web site. A merchant or business may be paying a supplier, employees, sales people, consultants, or others. They may also be issuing refunds or rebates to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”);
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	As discussed in detail with respect to claim 1 above, FORZLEY discloses the steps of checking the cryptographic network to identify a transaction identifier as part of a cryptocurrency transaction.  The only additional element claimed here is that of a refund transaction, but a refund transaction still retains all of the elements of a peer-to-peer cryptocurrency transaction except that it is the original payee sending funds to the original payor.  FORZLEY discloses this peer-to-peer transaction occurring as a refund.  Therefore, as described above for independent claim 1, the instant dependent claim 2 is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 3, SOLIS discloses in full:
3.1	 receiving the pending transaction identifier further includes receiving the pending transaction identifier through scanning a Quick-Response (QR) code from the receipt that represents the pending transaction identifier.
SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, 
SOLIS at [0074] (“In another exemplary scenario, a consumer walks into a coffee shop and pays with Electronic Currency. The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning that Electronic Currency can be passed from one end user to the next, until redeemed for goods, services or cash. In some embodiments, Electronic Currency may be sent via email with tracking capabilities. HyperBIN is the identification that is tracked for reconciliation while the consumer remains anonymous.”)
SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the QR code as a transaction identifier for a token in an electronic exchange.  This token can be embodied as a QR code [0072], and the token may serve as a receipt in an exchange of currency for goods at a coffee shop [0074].  SOLIS further discloses that this QR code can be an image on mobile device generated by a mobile device application.  Therefore SOLIS discloses all elements of claim 3, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 4, SOLIS discloses in full:
4.1	 initiating further includes scanning an image of the customer wallet from a display of a mobile device operated by a customer.
SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the mobile device application, as the customer wallet, “generat[ing] a QR code image,” where “the consumer uses the QR code image” as a customer, “to make a 

	Regarding claim 5, SOLIS discloses (emphasized):
5.1	 scanning further includes providing a refund amount for the refund transaction and a customer wallet identifier obtained from the image to a wallet application that hosts the wallet for the wallet application to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
SOLIS at [0074] (“In another exemplary scenario, a consumer walks into a coffee shop and pays with Electronic Currency. The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning that Electronic Currency can be passed from one end user to the next, until redeemed for goods, services or cash. In some embodiments, Electronic Currency may be sent via email with tracking capabilities. HyperBIN is the identification that is tracked for reconciliation while the consumer remains anonymous.”)
SOLIS at [0080] (“In one exemplary scenario, where the consumer orders a product from a payment gateway-enabled merchant, the consumer enters the digital card number into the gateway, in block 540. The gateway will allow and make the connection if the consumer is authorized to access the gateway. In one scenario, the bank authorizes the purchase, in block 545. Alternatively, the purchase may be declined. In the case where the purchase is authorized, the processor completes the transaction.”);
SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”);
not disclose providing a refund amount for the refund transaction and to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
	FORZLEY discloses regarding claim 5:
5.1	 scanning further includes providing a refund amount for the refund transaction and a customer wallet identifier obtained from the image to a wallet application that hosts the wallet for the wallet application to transfer the refund amount from the wallet to the customer wallet over the cryptographic network.
FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or through an Internet web site. A merchant or business may be paying a supplier, employees, sales people, consultants, or others. They may also be issuing refunds or rebates to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”);
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	Claim 5 is directed to a steps for completing a cryptocurrency transaction, involving a wallet and wallet identifier associated with that cryptocurrency, where this transaction is characterized as a refund transaction, and involves scanning with respect to a QR code.  SOLIS teaches scanning the QR code as a wallet identifier in a wallet application, where the QR code is a token identifier for a transaction.  FORZLEY discloses this transfer occurring over a cryptocurrency network involving a cryptocurrency wallet.  All elements of claim 5 are disclosed by the combination of SOLIS and FORZLEY.  It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of SOLIS with the cryptocurrency steps of FORZLEY to obtain the claimed invention.  

	Regarding claim 6, FORZLEY discloses in full:
6.1	 receiving further includes presenting a plurality of available cryptocurrencies within the payment screen on the transaction terminal and identifying the cryptocurrency payment selection as a customer selection of a particular type of cryptocurrency.
FORZLEY at [0042] (“If the payer is paying in a fiat-currency, the payment processor will then select a crypto-currency or several cryptocurrencies for the transaction. . . . The payment processor may choose a default crypto-currency or use these parameters to choose one. They may also select multiple cryptocurrencies and present these choices to the payer and allow them to make the choice. Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.”).
	FORZLEY discloses presenting multiple types of cryptocurrencies for customer selection while interacting with a payment application.  FORZLEY discloses all elements of claim 6, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 7, SOLIS discloses in full:
7.1	 presenting further includes rendering the wallet identifier as a Quick-Response (QR) code within the payment screen.
SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application 
	SOLIS discloses the QR code with respect to its display on payment screen as a wallet identifier.  The wallet identifier is disclosed as a token stored in the QR code.  SOLIS discloses all elements of claim 6, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 8, FORZLEY discloses in full:
8.1	 presenting further includes converting a total transaction price for the transaction to an equivalent amount in a cryptocurrency identified by the cryptocurrency payment selection.
FORZLEY at [0042] (“[The payer] may also select multiple cryptocurrencies and present these choices to the payer and allow them to make the choice. Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.”).
FORZLEY at [0045] (“The crypto-currency amount is now converted by an exchange to an equivalent amount of the fiat-currency specified by or for the payee. Similarly to the conversion from payer fiat-currency to crypto-currency, this conversion from crypto-currency to payee fiat-currency may have its own set of criteria. . . .  Payers or payees may also insist on the use of a single or multiple approved crypto-currencies.”).
	FORZLEY discloses converting the transaction price, whether it be in cryptocurrency or fiat currency, into the cryptocurrency of the customer’s payment selection.  Therefore FORZLEY discloses all elements of claim 9, and this claim is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 9, FORZLEY discloses
9.1	 converting further includes obtaining a cryptocurrency rate from a cryptocurrency exchange and using the cryptocurrency rate to calculate the total transaction price.
FORZLEY at [0045] (“The crypto-currency amount is now converted by an exchange to an equivalent amount of the fiat-currency specified by or for the payee. Similarly to the conversion from payer fiat-currency to crypto-currency, this conversion from crypto-currency to payee fiat-currency may have its own set of criteria. Depending on parameters of the transaction, some exchanges may provide an advantage such as lower fees, increased security, faster transfer, extensive reporting, government approval, or others. Payers or payees may also insist on the use of a single or multiple approved crypto-currencies. Parameters are numerous but could include the location of the payer and payee, type of transfer, amount to be transferred and others. A default exchange may be used or an exchange may be chosen based on these criteria.”)
	FORZLEY further discloses the cryptocurrency exchange as an element of the cryptocurrency conversion process.  FORZLEY discloses all elements of claim 9.  Therefore claim 9 is rendered obvious by SOLIS in view of FORZLEY.

	Regarding claim 10, SOLIS discloses in full:
10.1	 obtaining further includes presenting within the payment screen the equivalent amount with the wallet identifier.
SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”)
SOLIS at [0081] (“In another scenario, after the digital card number is pulled from the BIN range by the processor, in block 550, the mobile device application generates a QR code image, in block 550. The consumer uses the QR code image to make a purchase, in block 555.”).
	SOLIS discloses the QR code image presented and scanned from a payment screen and the QR code as the tokenized identifier for the transaction.  SOLIS discloses all elements of 

	Regarding claim 11, FORZLEY discloses in full:
11.1	 checking further includes delaying the checking for a configured period of elapsed time after the presenting.
FORZLEY at [0042] (“Depending on parameters of the transaction one crypto-currency may provide an advantage over others such as lower fees, increased security, faster transfer, extensive reporting, government approval, or others.”);
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	FORZLEY discloses checking for errors on the cryptographic network, where the checking limitation, is invoked from independent claim 1 (1.3), checking a cryptographic network with the wallet identifier.  “Checking for errors” and “verifying success on the crypto-currency block chain” are precisely the elements claimed by the present invention by reciting delaying the checking for a configured period of elapsed time.  Furthermore, FORZLEY discloses the speed of transfer, .i.e., the elapsed time it takes to complete a transfer, as one of the parameters of a cryptocurrency transaction.  Given, that FORZLEY discloses time of transfer as a parameter in the transaction, and FORZLEY discloses checking a cryptographic network to verify the transaction, FORZLEY discloses all elements of claim 11.  Therefore claim 11 is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Regarding claim 12, SOLIS discloses in full:
12.1	 confirming further includes associating a terminal transaction identifier for the payment transaction with the pending transaction identifier.
SOLIS at [0072] (“In some embodiments, HyperBIN [a token protocol] is used for electronic exchange. When money is sent to a recipient using HyperBIN [a token protocol], Electronic Currency is created and embedded onto a bar code, magnetic strip, or QR code in the form of a virtual, tokenized and disposable card BIN that can be recognized by any POS device.”);
SOLIS at [0074] (“The cashier at the coffee shop runs the Electronic Currency just like any other Visa/MasterCard gift card, except that the redemption is "open loop," meaning that Electronic Currency can be passed from one end user to the next, until redeemed for goods, services or cash.”).
	SOLIS discloses such a transaction identifier as part of an “open loop” electronic payment token.  Therefore claim 12 is rendered obvious by SOLIS in view of FORZLEY and further in view of ZHANG.

	Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over SOLIS view FORZLEY in further view of ZHANG, and in further view U.S. Pre-Grant Publication US 2015/0363783 A1 (“RONCA”).

	Regarding independent claim 13, SOLIS discloses:
	A method, comprising: providing executable instructions to a hardware processor on a server from a non-transitory computer-readable storage medium causing the hardware processor to perform operations comprising:
13.1	 providing a transaction manager executing on a transaction terminal with a threshold amount beyond which the transaction manager is to deny any requests for cryptocurrency payments selected as payment for transactions being conducted at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount;
SOLIS at [0019] ("The user application may be configured to allow the consumer to select and fund one or more financial instruments within the financial services ecosystem. The one or more financial instruments may include Electronic Currency.");
13.2	 sending to the transaction manager a wallet identifier for a wallet associated with a particular cryptocurrency in response to a request received from the transaction manager during a payment transaction being conducted at the transaction terminal, wherein the payment transaction is one of the transactions processed at the transaction terminal;
SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
13.3	 and maintaining an association between a pending transaction identifier associated with the given cryptocurrency payment and a payment transaction identifier for the payment transaction in a transaction history based on receipt of the pending transaction identifier provided by the transaction manager and obtained by the transaction manager from a cryptographic network.
SOLIS at [0048] (“As an authorization to proceed with the payment, the end user/customer may present a token 230 to a merchant point-of-sale terminal 225. The token 230 may be an electronic financial service code 235. . . . In this embodiment, the token 230 is understood to be processed as a real-time instant virtual, tokenized and disposable card for peer to peer transaction. Alternatively, a fixed card account 240 may be presented to the merchant POS terminal 225. The financial service code 235 and the fixed card account 240 are linked to an electronic financial services payment account 245, which may be queried by the financial institution or credit card processing entity 210 to request authorization to 
SOLIS at [0076] (“For virtual and fiat currency (e.g., Bitcoin Exchange), an Automated Repository Key is created for identification and trading. . . . When a trader opens an account at an exchange they need only give their trading ID number to the exchange. The financial services entity verifies all information using existing services. When a trader establishes an account, the financial services entity verifies that the account is registered and the PIN matches.”);
SOLIS at [0100] (“The transfer is understood to take place by conventional ACH modalities, and accordingly, destination account number is specified in a first input field 1012a.”);
13.4	 monitoring exchange rates published by the cryptographic network by processing an Application Programming Interface (API) for communications with the cryptographic network
SOLIS at [0076] (disclosing the selection of a virtual currency, such as on a BitCoin exchange via an API);
13.5		sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the transaction manager based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold causing the transaction manager to suspend cryptocurrency payment options on the transaction terminal for transaction payments based on processing the command;
SOLIS at [0048] (disclosing cryptocurrency payments and the transaction manager).
13.6	updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
13.7	and identifying when a customer identifier for a given customer is determined to be associated with a loyalty account that identifies a failed transaction and suspending the given customer's ability to pay with cryptocurrency for a given transaction and requesting that the transaction manager request payment for the failed transaction.
SOLIS at [0012] (“Google Wallet is a mobile payment system developed by Google that allows its users to store debit cards, credit cards, loyalty cards,”; [0013] Apple's Passbook relies on scanning 2D barcodes to help users manage their movie, concert and airline tickets as well as loyalty cards and coupons for selected merchants.”)
SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”)
SOLIS at [0048] (“In this embodiment, the token 230 is understood to be processed as a real-time instant virtual, tokenized and disposable card for peer to peer transaction. Alternatively, a fixed card account 240 may be presented to the merchant POS terminal 225. The financial service code 235 and the fixed card account 240 are linked to an electronic financial services payment account 245, which may be queried by the financial institution or credit card processing entity 210 to request authorization to proceed with a credit that involves the electronic financial services payment account 245.”)
(disclosing the customer identifier as the fixed card account or that associated with the token, such that payment processors with existing loyalty programs can interact as one embodiment of “any other suitable payment processing platform”).
	SOLIS does not disclose a threshold amount beyond which the transaction manager is to deny any requests for cryptocurrency payments at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount (13.1); and a wallet identifier for a wallet (13.2); monitoring exchange rates published by [the network] (13.4); sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the transaction manager based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold causing the transaction manager to suspend cryptocurrency payment options on the transaction terminal for transaction payments based on processing the command (13.5); and updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions (13.6); and identifying when a customer identifier for a given customer is determined to be associated with a loyalty account that identifies a failed transaction and suspending the given customer's ability to pay with cryptocurrency for a given transaction and requesting that the transaction manager request payment for the failed transaction (13.7).
	Regarding independent claim 13, FORZLEY discloses the following not disclosed by SOLIS:
13.1	 providing a transaction manager of a transaction terminal with a threshold amount beyond which the transaction manager [payment processor] is to deny any requests for cryptocurrency payments selected as payment for transactions being conducted at the transaction terminal when total transaction price for any given one of the transactions at the transaction terminal exceed the threshold amount;
FORZLEY at [0012] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. and augments the identification information to meet the threshold for the transaction restriction level. The payment processor receives payment in the payer fiat-currency and initiates a transaction to convert the payer fiat-currency amount into a crypto-currency amount. The payment processor converts the crypto-currency amount into the payee fiat-currency and initiates a transfer of the payee fiat-currency amount to the payee.”).
FORZLEY at [0014] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the payer trusted level and the payee trusted level meet a threshold for the transaction restriction level.”);
FORZLEY at [0041] .(“The payment processor may initiate the transactions immediately or may also delay payment until certain criteria have been met such as receiving payment from the payer, making payment on a specified date, when the total amount to be transferred exceeds a certain amount, or any other criteria set by the payer or the payment processor.”);
FORZLEY at [0042] (“Once a crypto-currency is chosen it will have associated protocols that govern the transfer, which may include information required, minimum and maximum amounts, and others.”);
13.2	 sending to the [payment processor] a wallet identifier for a wallet associated with a particular cryptocurrency in response to a request received from the [payment processor] during a payment transaction being conducted at the transaction terminal, wherein the payment transaction is one of the transactions processed at the [payment processor];
FORZLEY at [0029] ("[A] customer 202 is then prompted to enter additional identification, business, and banking information to enable the payment processor and banking institutions to access their financial accounts to withdraw or deposit money. This information may include . . . [their] crypto-currency wallet address, credit or debit card information . . . and other information as required to make a financial transaction. At this point the customer becomes a transacting customer 203 and may send or receive fiat-currency or crypto-currency transactions.");
13.4	 monitoring exchange rates published by the cryptographic network by processing an Application Programming Interface (API) for communications with the cryptographic network;
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”);
13.5	sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the [payment processor] based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold causing the transaction manager to suspend cryptocurrency payment options on the transaction terminal for transaction payments based on processing the command;
FORZLEY at [0030] (“Referring to FIG. 3, in order to comply with the relevant government AML, KYC, and other regulations the payment processor will be required to verify the identity of the payer or payee. For some transactions, especially for large amounts of money, both may have to be verified. Verification can be done in different levels depending on the amount of money involved or other criteria as set out in the regulations. . . . Referring to FIG. 5, for larger transfers a level 3 501 verification may be required, for example greater than $10,000, credit references, bank statements, and even onsite visits by the payment processor or their agents may be required. The transfer of larger amounts or other special circumstances may be required even more stringent checks.
FORZLEY at [0034] (“FIG. 5 shows details of an example of level 3 verification 501 according to one embodiment of the invention. The applicant (payer or payee) may be required to provide further information 502 such as credit references and bank statements. Onsite visits may also be required for large transactions or transactions to of from some countries. If the verification of this information is successful 503 then level 3 verification 504 is complete. Otherwise further authorization 505 may be required from the applicant which may lead to the applicant being declined 506.”).

13.6	updating the threshold amount with the [payment processor] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
FORZLEY at [0012] (“The payment processor utilizes the currency information and the identification information to determine a transaction restriction level. The payment processor verifies that the identification information does not meet a threshold for the transaction restriction level and augments the identification information to meet the threshold for the transaction restriction level.”).
	As discussed at independent claim 1, SOLIS discloses elements of the present invention’s independent claim 13, involving the terminal and transaction manager in communication with a server, but for the wallet identifier that is present on a cryptographic network, the receipt sent at the conclusion of the transaction, and the steps involving the suspension of cryptocurrency payments based on a threshold amount and monitoring exchange rates, as these elements to implement the steps of limitations 13.5 and 13.6, with respect to an enterprise server and denial/failure rate.
	FORZLEY discloses what SOLIS does not explicitly state with respect to a wallet identifier for a wallet, as part of a transaction involving a payment processor and API—that when making a peer-to-peer transaction involving cryptocurrency, a crypto-currency wallet address is provided.  FORZLEY at [0029].  
	FORZLEY further discloses the declining of any transactions for a specific applicant which does not meet a required verification and authorization threshold corresponding to the transaction amount.  This includes future transactions, because any transactions requiring the 
	The combination of SOLIS in view of FORZLEY does not explicitly disclose: monitoring exchange rates published by the [network] by processing an [interface] for communications with the [network] (13.4); [sending a command to suspend all subsequent cryptocurrency payments] for subsequent transactions to the terminal] based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold (13.5); and [updating the threshold amount] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions (13.6); [. . .] identifies a failed transaction and suspending the given customer's ability to pay with cryptocurrency for a given transaction and requesting that the transaction manager request payment for the failed transaction (13.7).
	However, ZHANG discloses those elements relating to the server instructing the terminal to suspend transactions at the terminal:
13.5	sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the [payment processor] based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold causing the transaction manager to suspend cryptocurrency payment options on the transaction terminal for transaction payments based on processing the command;
[0041] instructing module 226 for instructing the first device to suspend the transaction and to display a first interface on the first device indicating suspension of the transaction and, also, for instructing the first device to complete the 
ZHANG at 41 (disclosing the first device terminal as having am “instructing module” that functions as the recited transaction manger).
[0125] In some embodiments, the payment server sends (806) a payment processing suspension notification to the first device. As such, the payment server notifies the user that the payment request has a security risk and that the user needs to provide verification information, by means of voice communication with the voice processing system, in order for the payment server to process the payment request.
[0155] In accordance with a determination that the security level for the transaction meets (1006) a predetermined criterion, the server system: instructs (1008) the first device to suspend the transaction and to display a first interface on the first device indicating suspension of the transaction and sends (1010) a confirmation request to a second device associated with the account to request voice verification for the transaction. In some embodiments, the transaction meets the predetermined criterion when the security risk assigned to the transaction by security determination module 224 is a high or medium level risk. FIG. 5B, for example, shows notification 520 displayed on the first device (e.g., POS device 122, FIGS. 1 and 3), which indicates that the transaction has been suspended pending voice verification. FIG. 6A, for example, shows notification 610 (e.g., associated with the confirmation request) displayed on the second device (e.g., client device 104, FIGS. 1 and 4), which prompts the user of client device 104 to enter voice verification information for the transaction.
ZHANG at 125, 155 (disclosing the “first device” as POS device that is the recited transaction terminal; the first device receives an instruction to “suspend the transaction and to display a first interface on the first device indicating suspension of the transaction.”).
13.7	identifying when a customer identifier for a given customer is determined to be associated with a loyalty account that identifies a failed transaction and suspending the given customer's ability to pay with cryptocurrency for a given transaction and requesting that the transaction manager request payment for the failed transaction
[0123] In some embodiments, the payment server detects (804) a security risk in the payment request. In some embodiments, in accordance with a preset risk 
[0125] In some embodiments, the payment server sends (806) a payment processing suspension notification to the first device. As such, the payment server notifies the user that the payment request has a security risk and that the user needs to provide verification information, by means of voice communication with the voice processing system, in order for the payment server to process the payment request.
[0135] When detecting a security risk in a payment request submitted by a user, the payment server performs voice communication with the user via a voice processing system, so as to obtain verification information from the user. Moreover, the payment server processes the payment request according to the obtained verification information. This reduces the number of failed transaction that occur when the payment server interrupts a payment request having a security risk, thereby ensuring transaction security, and improving security verification experience of the user during online payment.
ZHANG at 123, 125, 135 (discloses the server identifying a failed or suspended transaction; the server suspend the customer’s ability to pay and the customer is sent a request for verification information to complete the payment of the failed transaction).
	Where SOLIS discloses the terminal and transaction manager; and where FORZLEY discloses the a required verification and authorization threshold corresponding to the transaction amount, below which, transactions may be declined; and where ZHANG discloses the step of the server sending suspension instructions to a transaction manager or “instruction module” of a terminal based on a risk threshold; it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the server with transaction terminal and transaction manager of SOLIS to implement the risk threshold steps of FORZLEY with the transaction suspension command of ZHANG.  This is because each step can be performed in combination the same as alone to a predictable result.

	RONCA discloses these elements relating to the server monitoring exchange rates:
13.4	monitoring exchange rates published by the [cryptographic network] by processing an [API] for communications with the [cryptographic network];
RONCA at [0070] ("Conversion engine 216 generally retrieves price data associated with currencies and cryptocurrencies. For example, a customer 102 may request an exchange of a first currency for a particular cryptocurrency if the exchange is optimal. In response, transformation engine 214 may communicate a request to conversion engine 216 to determine whether converting the first currency into a particular cryptocurrency is optimal.")
RONCA at [0075] ("Conversion rules may also include any number of monitoring frequency rules that may weigh various factors to determine a monitoring frequency, such as whether a cryptocurrency has maintained a consistent value price for a particular amount of days, hours, minutes or whether there has been a large increase or decrease in the value of a cryptocurrency. For example, customer 102 may request that an exchange only be executed at a specific exchange rate. Customer 102 may also request to be notified when the desired exchange rate has been met for the potential conversion. In response, conversion engine 216 may leverage the monitoring frequency rules to determine a frequency for which to monitor cryptocurrency values, fiat currency values, and/or exchange rates. Conversion engine 216 may then monitor exchange rates at the determined frequency, which may allow conversion engine 216 to more accurately and timely notify customer 102 of when the desired exchange rate has been met. In such an example, upon being notified of the desired exchange rate, customer 102 may request to immediately purchase a certain amount of a specific cryptocurrency using a specific fiat currency. In response, conversion engine 216 may leverage an internal algorithm to determine the number of exchanges to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, acceptance of the desired exchange rate, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming the conversion).");
13.5	sending a command to suspend all subsequent cryptocurrency payments for subsequent transactions to the transaction manager based on identifying a trend either upward or downward in the exchange rates in view of a preconfigured threshold causing the transaction manager to suspend cryptocurrency payment options on the transaction terminal for transaction payments based on processing the command;
RONCA at [0072] ("Conversion engine 216 may also determine whether the conversion is optimal. According to some embodiments, conversion engine 216 may do so based at least in part upon analyzing the data associated with the conversion. In such an embodiment, conversion engine 216 may consider time factors, price factors associated with particular currencies (such as the value of various currencies), price factors associated with particular cryptocurrencies (such as the value of various cryptocurrencies), volume of particular currencies, volume of particular cryptocurrencies, availability of particular currencies, availability of particular cryptocurrencies, popularity of particular currencies, popularity of particular cryptocurrencies, volatility of particular currencies, volatility of particular cryptocurrencies, economic risk factors, current currency exchange rates, or any other factors that may facilitate determining whether the conversion is optimal. For example, conversion engine 216 may determine that the conversion is optimal based on financial advantages that may be gained by the enterprise and/or customer 102. In this example, conversion engine 216 may consider financial factors such as currency exchange rates, transaction fees, and/or cryptocurrency prices to determine that the conversion will generate a financial advantage for the enterprise and/or customer 102.");
RONCA at [0205] ("The electronic payment service may communicate validation data as part of a request to transfer funds or in response to a request to provide the validation data. Validation data may include validated tokens, credentials, and any other suitable data peer-to-peer engine 238 may use to confirm that the electronic payment service is a trusted system and/or to authorize the particular financial transaction. In some embodiments, the enterprise may verify that the validation data received from the electronic payment service matches validation data maintained by the enterprise before authorizing the financial transaction. If the validation fails, the enterprise notifies the electronic payment service and does not initiate the funds transfer.")
RONCA at 72, 205 (disclosing the conversion engine with respect to recited exchange rate and threshold; it is the enterprise server that performs the authorization and initiates the funds transfer, or denies authorization and does not initiate the funds transfer).
[0185] Next, validation engine 234 compares the risk score to at least one threshold. In certain embodiments, the at least one threshold may be predetermined or may be configured by enterprise cryptocurrency server 130 or validation engine 234. Validation engine 234 may determine that the risk score is greater than, less than, or equal to the threshold in certain embodiments. In some embodiments, validation engine 234 may determine that the risk score is between one or more thresholds. For example, if there are three thresholds of 10, 50, and 100, and the risk score is 50.5, validation engine 234 may determine that the risk score is greater than the threshold of 50 and less than the threshold of 100.
[0186] Validation engine 234 may also determine the number of required validations to confirm the cryptocurrency transaction. In some embodiments, a number of thresholds may correspond to the number of required validations to confirm the cryptocurrency transaction. Using the example above, validation engine 234 may determine a risk score below threshold 10 requires 1 validation, a risk score between thresholds 10 and 50 requires 2 validations, a risk score between thresholds 50 and 100 requires 4 validations, and a risk score above threshold 100 requires 6 validations.
[0187] Enterprise cryptocurrency server 130 may receive a number of validations from a plurality of miners. For example, validation engine 234 may receive a number of validations from miners over network 120 via links 116. Validation engine 234 may then compare the number of received validations to the number of required validations. In certain embodiments, validation engine 234 may determine the number of received validations is greater than, less than, or equal to the number of required validations. For example, validation engine 234 may receive two validations over network 120 via links 116 and determine this is less than the five required validations. Validation engine 234 then determines whether the number of received validations complies with the number of required validations. In certain embodiments, the number of received validations must be equal to or greater than the number of required validations for validation engine 234 to determine they comply with each other. For example, validation engine 234 may determine that the three received validations is greater than the required number of two validations and thus validation engine 234 
RONCA at 185-87 (disclosing that the validation engine is not simply an electronic payment service, or traditional payment processor, as associated in a traditional electronic payment issuer/acquirer that is remote and receives and sends authorizations between payor and payee institutions; rather the validation engine is involved in executing the cryptocurrency transaction itself, just as the recited transaction manager on the transaction terminal).
13.6	 and updating the threshold amount with the transaction manager based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments for the cryptocurrency transactions.
RONCA at [0073] ("As another example, conversion engine 216 may determine whether the conversion is optimal based at least in part upon comparing price data of a particular cryptocurrency (requested by customer 102) to price data of other cryptocurrencies. For example, conversion engine 216 may compare a value of the particular cryptocurrency to a value of various other cryptocurrencies. If the value of at least one of the other cryptocurrencies is greater than the value of the particular cryptocurrency, conversion engine 216 may determine that the requested conversion is not optimal.");
RONCA at [0074] ("In certain embodiments, conversion engine 216 may determine whether the conversion is optimal based at least in part upon a set of conversion rules. Conversion rules may include any number of internal algorithms that may weigh various factors associated with exchanges 140, such as acceptance of various currencies and cryptocurrencies, speed of proof-of-work validation, reliability, consistency, average time to hold prior to confirming the conversion, and/or any other factor suitable for a particular purpose. For example, customer 102 may request to receive a quote for purchasing a certain amount of a specific cryptocurrency using a fiat currency. In response, conversion engine 216 may leverage an internal algorithm to determine the number of exchanges 140 to reference in order to determine a reliable and consistent exchange 140 (based on, for example, acceptance of the fiat currency to be used, availability of the desired cryptocurrency, optimal speed of proof-of-work validation, and/or average time to hold prior to confirming the conversion).").
identifying when a customer identifier for a given customer is determined to be associated with a loyalty account that identifies a failed transaction and suspending the given customer's ability to pay with cryptocurrency for a given transaction and requesting that the transaction manager request payment for the failed transaction
[0180] Next, validation engine 234 determines the trustworthiness of customer 102 based at least upon the stored customer profile. In certain embodiments, the trustworthiness may be stored in the customer profile. The enterprise may have previously determined that customer 102 is trustworthy because, for example, customer 102 has a long history as a customer of the enterprise and the enterprise has experienced no issues with the accounts or activities of customer 102. Also, validation engine 234 may determine the trustworthiness of customer 102 based at least in part upon the first factor score and/or the second factor score. For example, if validation engine 234 determines a high factor score because of a suspicious IP address, then validation engine 234 may determine that customer 102 is not trustworthy. As another example, if validation engine 234 determines a low first factor score because there are no or very few large transactions in the transaction history of customer 102, then validation engine 234 may determine customer 102 is trustworthy. In some embodiments, the trustworthiness of customer 102 may be represented by a sliding scale, a number, a checkmark, a yes, a no, or a verbal qualifier such as very, incredibly, not, not very, or not at all.
[0181] Validation engine 234 may also calculate a risk score for the cryptocurrency transaction based at least in part upon the amount of cryptocurrency, the type of cryptocurrency, and the trustworthiness of the customer. The risk score may be calculated in a number of suitable ways. In some embodiments, the risk score increases as the amount of cryptocurrency increases assuming that the larger the transaction the higher the risk of a fraudulent transaction. For example, if the transaction is for 2 million units of cryptocurrency, then the risk score will increase.
	Neither SOLIS nor FORZLEY nor RONCA explicitly disclose: [updating the threshold amount] based on a denial/failure rate for processing the transactions on the transaction terminal, wherein the denial/failure rate comprises a total number of cryptocurrency transactions relative to a total number of denied of failed cryptocurrency payments [for the cryptocurrency transactions.].
	The calculation of a denial/failure rate . . . relative to a total number of denied of failed cryptocurrency payment, in one embodiment, is no more than the calculation of percentage of successful transactions out of total cryptocurrency transactions made at the transaction terminal.  SOLIS discloses the transaction terminal.  Both FORZLEY and RONCA involve a payment processor API for processing cryptocurrency transactions, where the invention of RONCA is specific to the purchase and conversion of fiat to various cryptocurrencies.  RONCA discloses the use of several embodiments of conversion rules each involving monitoring the price and exchange rates of cryptocurrencies, in particular the volatility and fluctuations of cryptocurrency prices.  In fact, the invention of RONCA specifically addresses this volatility issue by providing rules for the payment processor and customer for determining when a transaction is or is not optimal.
	As discussed at independent claim 1, if a transaction is deemed “not optimal,” as in the invention of RONCA, based on the fluctuation of cryptocurrency prices, then this finding is analogous to that of FORZLEY declining the transactions of an applicant when the level of authorization does not meet the transaction amount.  Where FORZLEY discloses declining 
	Indeed, RONCA explicitly discloses the customer being notified that the transaction is not optimal so as to refuse the transaction.  Where RONCA discloses that the transaction will be refused by the customer because it was notified to do so by the processor; and ZHANG explicitly discloses the suspension of a transaction at the terminal based on a threshold risk detected by the server; then it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the steps of RONCA and can be performed on the server and terminal disclosed SOLIS, in view of FORZLEY, and in further view of ZHANG.
	By this rationale it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the transaction terminal of SOLIS, with the cryptocurrency payment processor of FORZLEY, to suspend transactions according to ZHANG, with the conversion engine and conversion rules of RONCA, where one of those rules is calculating a percentage.  Therefore independent claim 13 is rendered obvious by SOLIS in view of FORZLEY, in further view of ZHANG, and further in view of RONCA.

	Regarding claim 14, SOLIS discloses:
14.1	 updating the transaction history after the payment transaction is confirmed from the cryptographic network as having transferred a particular cryptocurrency associated with the payment transaction from a customer wallet to the wallet.
SOLIS at [0049] ("Also established within the financial services of the present disclosure is a vault account 255 which may store electronic financial service codes 235 that represent stored values. From the vault account 255, it is also possible to send money, in accordance with peer-to-peer send procedures 260.")	


	Regarding claim 15, FORZLEY discloses in full:
15.1	 updating further includes periodically checking, at predefined intervals of time, with the cryptographic network for a confirmation of a transfer from the customer wallet to the wallet using one or more of the pending transaction identifier and the wallet identifier.
FORZLEY at [0042] (“Depending on parameters of the transaction one crypto-currency may provide an advantage over others such as lower fees, increased security, faster transfer, extensive reporting, government approval, or others.”);
FORZLEY at [0044] (“The fiat-currency is successfully converted to cryptocurrency by the exchange, which may be verified by a number of means including checking for errors, verifying success on the crypto-currency block chain, receiving an explicit indication of success from the exchange, or other means.”).
	This claim is commensurate in scope with claim 11, but for depending from claim 13, and all elements are disclosed by FORZLEY as presented above.  “Checking for errors” and “verifying success on the crypto-currency block chain” are precisely the elements claimed by the present invention by reciting checking, at predefined intervals of time.  Furthermore, FORZLEY discloses the speed of transfer as one of the parameters of a cryptocurrency transaction.  Given, that FORZLEY discloses both predefined intervals of time as a variable in the transaction, and checking [. . .] with the cryptographic network to verify the transaction, FORZLEY discloses all elements of claim 15.  Therefore claim 15 is rendered obvious by SOLIS in view of FORZLEY, in further view of ZHANG, and further in view of RONCA.

	Regarding claim 16, FORZLEY discloses in full:
16.1	 adjusting the threshold amount based on success rates with the cryptocurrency payments mined from the transaction history.
FORZLEY at [0032] (“Once it is determined that this is a business transaction 314 then the value of the transaction will be evaluated against a threshold 320, for example $2,500. The exact limit may be chosen for business reasons by the payment processor or to ensure compliance with relevant government AML, KYC, and other regulations. If the transaction amount is less than the limit then level 1 verification is completed 319. If the amount exceeds the threshold 320, then level 2 verification is required.”).
	Here, FORZLEY discloses adjusting the maximum transaction amount limit, the threshold amount, based on pre-defined risk levels to ensure regulatory compliance and success with large transaction amounts.  This fully discloses the elements of claim 16, and this claim is rendered obvious by SOLIS in view of FORZLEY, in further view of ZHANG, and further in view of RONCA.

	Regarding claim 17, SOLIS discloses:
17.1	 hosting a wallet application that interfaces with the cryptographic network and includes the wallet on behalf of the transaction manager for access by the transaction manager during refund cryptocurrency transactions conducted at the transaction terminal.
SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”).
not disclose a refund cryptocurrency transaction.
	However, FORZLEY discloses a refund cryptocurrency transaction:
FORZLEY at [0002] (“Currencies may be transferred from a payer to a payee for various reasons. A buyer may purchase goods or services from a merchant in person, via telephone or through an Internet web site. A merchant or business may be paying a supplier, employees, sales people, consultants, or others. They may also be issuing refunds or rebates to customers or suppliers, or making payments as part of an affiliate program with another business or individual.”).
	SOLIS discloses all elements of claim 17 but for the cryptocurrency transaction being a refund transaction.  Where the disclosure of SOLIS is modified by implementing a refund transaction as disclosed by FORZLEY, all elements of claim 17 are disclosed, and claim 17 is rendered obvious by SOLIS in view of FORZLEY, in further view of ZHANG, and further in view of RONCA.

	Regarding claim 18, SOLIS discloses in full:
18.1	 linking a particular cryptocurrency used with the cryptocurrency payment to a customer record of a customer when the customer is identified during the given cryptocurrency payment by the transaction manager through a loyalty account assigned to the customer.
SOLIS at [0012] (“Google Wallet is a mobile payment system developed by Google that allows its users to store debit cards, credit cards, loyalty cards,”; [0013] Apple's Passbook relies on scanning 2D barcodes to help users manage their movie, concert and airline tickets as well as loyalty cards and coupons for selected merchants.”)
SOLIS at [0045] (“The present disclosure also contemplates the use of a payment processing platform 140, with which a client system may interact. Additionally, the various application services hosted on the web servers 111, 112 are understood to interface with the payment processing platform 140 to complete the requested transactions. Notwithstanding the specific reference to the I2C platform, however, it will be appreciated that any other suitable payment processing platform may be substituted without departing from the present disclosure.”);
	SOLIS discloses the token vault and transaction identifiers allowing for transaction history to be stored.  SOLIS further discloses payment processors with existing loyalty programs as “any other suitable payment processing platform” interacting with its tokenized payment.  Therefore SOLIS discloses all elements of claim 18, and this claim is rendered obvious by SOLIS in view of FORZLEY, in further view of ZHANG, and further in view of RONCA.

Relevant Prior Art Not Relied Upon
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
NAGGAR US 20200258152 A1 [0095] At least one some of the implementation of the systems, methods, apparatus, and/or code instructions described herein address the technical problem of purchasing multiple types of cryptocurrencies. Using existing methods, each type of cryptocurrency requires a separate transaction issued to the exchange server and/or service site. For example, purchasing 4 coins of a certain amount (e.g., 30 Bitcoin, 10 Ethereum, 5 Dash, 5 Ripple coins) requires 4 transactions. The multiple transactions reduce the computational efficiency of the client terminal of the user issuing the transactions, the network that transfers the transactions, and the server(s) that execute the transactions, and/or remove the need for users to store and/or manage multiple personal wallet types required for different types of crypto currencies, as the universal wallet(s) store and/or manage different types of cryptocurrencies for multiple users without the user directly managing the universal wallet(s) themselves. For clarification, existing exchanges allow a user to buy various types of currencies (optionally cryptocurrencies) on the exchange--but it is different than at least some of the implementation of the systems, methods, apparatus, and/or code instructions described herein, as in the exchanges it is a "virtual position" on a digital asset" and not the ability to use cryptocurrency as "real money" to pay and/or buy as described herein. In contrast, at least one some of the implementation of the systems, methods, apparatus, and/or code instructions described herein improve user experience of multi-
NONAKA US 20200234259 A1 [0039] The deposit amount managing method according to a second aspect of the invention includes the steps of: in response to a request from a terminal machine to which a remittance amount of value, a type of currency, and a bank account of a remittee are input, verifying the terminal machine by a deposit amount managing device, and if the request is valid, displaying an approval confirmation screen which causes an approval of the remittance amount and the type of currency to function as an execution of remittance; based on the approval at the terminal machine, receiving, by the deposit amount managing device, a request from the terminal machine for remitting the remittance amount in the type of currency to a bank account of the remittee; converting the type of currency of the remittance amount based on an exchange rate at the deposit amount managing device; and generating an account transfer requesting message by the deposit amount managing device, sending the message to a financial institution system, and by the financial institution system, drawing the remittance amount in the converted type of currency from a target account of the deposit amount managing device and transferring the drawn amount to the bank account specified by the account transfer requesting message. [0343] As shown in FIG. 31, an approval confirmation screen 401A of the terminal machine in the second deposit amount managing method is preferably arranged such that the type of currency for exchange can be checked and corrected at exchange boxes 403a and 403b. In the money exchange process (S912), when the type of currency in money exchange is not specified in advance, the type of currency used in a region where the bank account of the remittee exists may be specified, and a message indicating whether to perform the money exchange process with the type of the specified currency may be displayed on the terminal machine. This arrangement prevents remittance in the type of currency not intended by the user. In the money exchange process (S912), when the type of currency in money exchange is not specified in advance, the money exchange process may be stopped with the assumption that the remittance should not be done with the type of currency used in the region of the sender. Also in this case, a message indicating whether to stop the money 
ANSTEY US 20200111066 A1 [0087] In some embodiments, the Bitcoin transaction data analysis software 1006 may provide a convenient Application Programming Interface (API) for use by, e.g., law enforcement, governments, or Bitcoin users, executing their own software. For example, an API call may accept as a parameter a unique cryptocurrency transaction identifier (e.g. a Bitcoin hash) and may provide, as a result, an indication of the approximate geographic origin of a transaction of interest or a score indicative of a degree of risk, akin to a credit score, associated with the approximate geographic origin. The invoker of such an API call may use the result to flag suspect transactions as possibly fraudulent. Alternatively, a cryptocurrency user could possibly use the result of such an API call as a basis for rejecting a future transaction from an associated Bitcoin address or wallet. In this context, "rejecting" a transaction may mean checking a Bitcoin address a priori and not sending any money to it if a score exceeds a threshold. "Rejecting" a transaction may also mean, before accepting any money from a prospective payer, asking for the Bitcoin address that will be used to pay, using the API call to obtain a "degree of risk" score for that address, and decline to accept payment for a score that exceeds a threshold. The foregoing steps could be automated in some embodiments. "Rejecting" 
SAMUEL US 20190244207 A1 [0038] FIG. 1 illustrates an exemplary flowchart 100 outlining the operation of a system for the conditional transfer of an asset, such as a cryptocurrency, using a floating price floor (PF) and/or a floating price ceiling (PC), according to an embodiment of the present disclosure. In one embodiment, the system may comprise a processor for processing computer readable program instructions, such as programs, software, software application, script, or code. In one embodiment, the system be programmed to receive a request code to initiate transfer of cryptocurrency at a particular transaction price TP (110), retrieve a relative price RP data of the cryptocurrency at a particular time from a storage medium (120), and determine a floating price floor PF as an increment or a percentage of the relative price RP (130). In one embodiment, the system may be programmed to also determine a floating price ceiling PC as an increment or percentage of the relative price RP (140). [0039] One the one hand, if the system is not programmed to determine a floating price ceiling PC, then the system may proceed with determining if the transaction price TP is greater than the floating price floor PF (150). If the transaction price TP is greater than the floating price floor PF, then the system may be programmed to approve the transfer of the cryptocurrency at the particular transaction price TP (160). However, if the transaction price TP is less than the floating price floor PF, then the system may be programmed to deny transfer of the cryptocurrency at the particular transaction price TP (170). [0040] One the other hand, if the system is programmed to determine a floating price ceiling, then the system may proceed with determining if the transaction price TP is greater than the floating price floor PF and lesser than the price ceiling PC (180). If the transaction price TP is greater than the floating price floor PF and lesser than the price ceiling PC, then the system may be programmed to approve the transfer of the cryptocurrency at the particular transaction price TP (160). However, if the transaction price TP is less than the floating price floor PF or greater than the price ceiling PC, then the system may be programmed to deny transfer of the cryptocurrency at the particular transaction price TP (170).
FORZLEY US 20170228727 A1 [0062] One feature of this system is the service provider (merchant or financial institution) is not required to assume the risk of a fraudulent transaction. This is assumed by the payment processor. The plugin uses a software module called a "risk 
SHRIVASTAVA US 20140019352 A1 [0275] FIGS. 22B-C show logic flow diagrams illustrating example aspects of implementing purchase controls settings in some embodiments of the WIP, e.g., a Purchase Controls Settings ("PCS") component 2220. With reference to FIG. 22B, in some implementations, a user may desire to generate a purchase control setting to monitor and/or restrict transactions of a specific character from being processed by the WIP. The user may provide such an indication into a user device executing a virtual wallet application for the user, 2221. In response, the device may provide a GUI component for the user to select a parameter according to which to restrict transactions initiated from the virtual wallet of the user, 2222 (see, e.g., scroll wheels of FIG. 2716B). The user may utilize the GUI component to select a restriction parameter, 2223. Based on the restriction parameter selected (e.g., geographical .











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY L LICITRA whose telephone number is (571)272-5340. The examiner can normally be reached 9:00AM-5:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J.L.L.
Examiner
Art Unit 3685



/STEVEN S KIM/Primary Examiner, Art Unit 3685